United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clarksville, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1277
Issued: November 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 3, 2016 appellant, through counsel, filed a timely appeal from a May 13, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has herniated
lumbar discs at L4-5 and L5-S1 causally related to a January 4, 2012 employment injury.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel asserts that the June 4, 2015 decision was contrary to law and fact.
FACTUAL HISTORY
This case has previously been before the Board. In a March 25, 2014 decision, the Board
affirmed an August 7, 2013 OWCP decision, finding that appellant did not establish that the
conditions of disc protrusion at L5-S1 and a bulging disc at L4-5 were caused or aggravated by
the January 4, 2012 employment injury.3
On March 6, 2015 appellant, through counsel, requested reconsideration and submitted a
January 7, 2015 report in which Dr. Kevin J. Collins, a Board-certified physiatrist, noted a
history that appellant injured his back while lifting parcels at work in 2011, that magnetic
resonance imaging (MRI) scans demonstrated disc bulges and protrusions, and that appellant had
lumbar spine surgery. Dr. Collins reported that a recent MRI scan demonstrated enhancing scar
tissue and a new herniation above the level of previous surgery. He described appellant’s
complaint of constant, severe radiating low back pain, and indicated that appellant had not
worked since January 2012. Dr. Collins described physical examination findings and diagnosed
failed low back syndrome with ongoing severe, unbearable low back pain. He advised that
appellant could not work due to a combination of chronic pain combined with large doses of pain
medication.
In a June 4, 2015 decision, OWCP denied appellant’s March 6, 2015 reconsideration
request, finding that the evidence submitted was cumulative and similar to evidence previously
of record, and it was, therefore, insufficient to warrant merit review. Appellant appealed to the
Board. In an April 6, 2016 decision, the Board found that Dr. Collins’ January 7, 2015 report,
which had not previously been reviewed by OWCP, constituted relevant and pertinent new
evidence in regard to the matter of whether appellant established that herniated lumbar discs at
L4-5 and L5-S1 were causally related to a January 4, 2012 employment injury. The Board set
aside the June 4, 2015 decision and remanded the case for OWCP to consider whether
Dr. Collins’ January 7, 2015 report was sufficient to require further development, to be followed
by an appropriate de novo decision.4 The facts and circumstances set forth in the prior Board
decisions are incorporated herein by reference.
On remand, OWCP reviewed the merits of the claim. In a May 13, 2016 decision, it
denied modification of the March 25, 2014 decision.5 It found that Dr. Collins’ January 7, 2015
3

Docket No. 14-48 (issued March 25, 2014). On January 9, 2012 appellant, then a 33-year-old city carrier filed a
traumatic injury claim alleging that on January 4, 2012 he injured his low back when he tripped on the third step
while delivering mail. He stopped work that day. Following an initial May 24, 2012 denial, on December 14, 2012
an OWCP hearing representative accepted that on January 4, 2012 appellant sustained a lumbosacral strain. The
hearing representative further found that appellant did not establish any further lumbar conditions, for which he had
surgery on July 25, 2012. Appellant requested reconsideration. In a merit decision dated August 7, 2013, OWCP
denied modification of the prior decision, finding that the medical evidence submitted was insufficient to establish
that disc bulges and protrusions at L4-5 and L5-S1 were causally related to the January 4, 2012 employment injury.
4

Docket No. 16-0245 (issued April 8, 2016).

5

The Board notes that the March 25, 2014 decision was a Board decision. OWCP is not authorized to review
Board decisions. Although the March 25, 2014 Board decision was the last merit decision, OWCP’s August 7, 2013
decision is the appropriate subject of possible modification by OWCP.

2

report was insufficient to establish causal relationship between the January 4, 2012 employment
injury and appellant’s current lumbar condition.
LEGAL PRECEDENT
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 Neither the mere fact that a disease or condition manifests itself during a period
of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.8
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that his
current low back condition was caused by the accepted lumbosacral strain that occurred on
January 4, 2012.
In its March 25, 2014 decision, the Board reviewed all evidence submitted following
OWCP’s August 7, 2013 decision on the merits of appellant’s claim. The only medical evidence
submitted subsequent to the August 7, 2013 merit decision was the January 7, 2015 report from
Dr. Collins, described above. The Board finds that this report contains insufficient rationale to
establish that the January 4, 2012 incident, described on the claim form as tripping on the third
step while delivering mail, caused or contributed to an additional low back condition.9
In his January 7, 2015 report, Dr. Collins indicated that the precipitating event for
appellant’s current lumbar condition was a 2011 incident that occurred while lifting parcels at
work. The Board has long held that medical opinions based on an incomplete or inaccurate
history are of diminished probative value.10 Dr. Collins also referenced a June 25, 2014 MRI
scan which is not found in the case record. Nonetheless, he advised that the MRI scan findings
were related to the 2011 incident and does not reference a January 4, 2012 tripping incident as
the cause of any diagnosed lumbosacral condition.
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to his
federal employment and such relationship must be supported with affirmative evidence,
6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

Supra note 3.

10

James R. Taylor, 56 ECAB 537 (2005).

3

explained by medical rationale, and based upon a complete and accurate medical and factual
background of the claimant.11 It is appellant’s burden to establish that his claimed back
condition is causally related to the work injury. In this case he submitted insufficient evidence to
show that the diagnosed conditions at L4-5 and L5-S1 were caused by the January 4, 2012
employment injury.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
herniated lumbar discs at L4-5 and L5-S1 causally related to a January 4, 2012 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the May 13, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

A.D., 58 ECAB 149 (2006).

12

Supra note 7.

4

